Oh ddd LGINAL.
Case 3:20-cv-03664-K Doclmdpt 6.) ecktahijeo radi GLN 1

a, } laven fl LERK US Su 1S Ree COURT
HOR UTHER 2

IN THE UNITED STATES DISTRICT COURT) EC | 7 PM 2:28
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION ) (
JEPUTY CLERK =

3M COMPANY, )
)
Plaintiff, ) 7 ,
» § -20CV38664-K
V. ) Case No. :
)
MOONLIGHT MEDICAL SUPPLIES & ) SEALED / EX PARTE
EQUIPMENT LLC d/b/a QUALITY )
RESOURCE COMPANY, )
Defendant.

 

DECLARATION OF MICHAEL L. GANNON

 

I, Michael L. Gannon, hereby declare and state as follows:

1. I am a resident of the State of Minnesota, over twenty-one years of age, and if called
to testify to the matters contained herein could do so competently and based upon my personal
knowledge.

2. I am Senior Trademark Counsel for 3M Innovative Properties Company (“3M”).
The information set forth herein is based on my personal knowledge obtained through the course
of my duties at 3M. The information set forth herein is also based on my review of records,
documents (including electronic records), and photographs maintained in the regular course of
3M’s business, and the Complaint in this lawsuit.

3. I submit this declaration in support of 3M’s Motion for Ex Parte Seizure Order,
Temporary Restraining Order, and Preliminary Injunctive Relief against Moonlight Medical
Supplies & Equipment LLC d/b/a Quality Resource Company (“Moonlight Medical” or
“Defendant’) in the above-captioned action.

4. For decades, 3M has been a leading provider of personal protective equipment for

 
 

 

Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page2of8 PagelD 162

healthcare professionals, industry workers and the public. Indeed, 3M is a leading manufacturer
of N95 respirators, and has sold N95 respirators in the United States under the 3M brand name for
decades.

5. 3M has spent hundreds of millions of dollars in advertising, marketing, and

promoting goods and services under its standard-character mark “3M” and 3M design mark 3M
(together, the “3M Marks”). Goods sold under the 3M Marks, including 3M’s N95 respirators,
generate billions of dollars in annual revenue. The 3M Marks are recognized and well-known in
households around the U.S. 3M has been the exclusive source of goods and services offered under
the 3M Marks for decades.

6. Since the COVID-19 outbreak began, the public has become familiar with 3M as a
manufacturer of the N95 respirators and other equipment essential to protecting healthcare
personnel and workers from exposure to airborne particles, including viruses like COVID-19.

7. Over the past century, 3M has invested hundreds of millions of dollars in
advertising, promoting, offering for sale, and selling its vast array of goods and services under the
3M Marks. During this period, 3M’s goods and services offered under its 3M Marks have been
the subject of widespread, unsolicited media coverage and critical acclaim. Goods and services
offered under 3M Marks also enjoy enormous commercial success, with annual revenues in the
billions of dollars.

8. To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M has
obtained numerous federal trademark registrations, including, without limitation: (i) U.S.
Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9
and 10 for, inter alia, respirators (the “‘329 Registration”); (ii) U.S. Trademark Reg. No. 2,692,036,

which covers the 3M logo for, inter alia, a “full line of surgical masks, face shields, and respiratory
Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page3of8 PagelD 163

masks for medical purposes” (the ‘“‘036 Registration”); and (iii) U.S. Trademark Reg.
No. 2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia,
respirators (the “‘534 Registration”).

9. Attached hereto as Exhibit 1 is a true and correct copy of the ‘329 Registration.

10. Attached hereto as Exhibit 2 is a true and correct copy of the Notice of
Acknowledgement of 3M’s Declaration of Incontestability of the ‘329 Registration, which was
issued by the United States Patent and Trademark Office (the “PTO”) pursuant to Section 15 of
the Lanham Act, 15 U.S.C. § 1065.

11. Attached hereto as Exhibit 3 is a true and correct copy of the ‘036 Registration.

12. Attached hereto as Exhibit 4 is a true and correct copy of the Notice of
Acknowledgement of 3M’s Declaration of Incontestability of the ‘036 Registration, which was
issued by the PTO pursuant to Section 15 of the Lanham Act, 15 U.S.C. § 1065.

13. Attached hereto as Exhibit 5 is a true and correct copy of the ‘534 Registration.

14. Attached hereto as Exhibit 6 is a true and correct copy of the Notice of
Acknowledgement of 3M’s Declaration of Incontestability of the ‘534 Registration, which was
issued by the PTO pursuant to Section 15 of the Lanham Act, 15 U.S.C. § 1065.

15. Defendant has been a registered Texas corporation since April 2020. Attached
hereto as Exhibit 7 is a true and correct copy of the business organizations inquiry for Moonlight
Medical Supplies & Equipment LLC from the Texas Secretary of State website as of December
16, 2020.

16. I first learned of Defendant’s sale of counterfeit respirators on September 25, 2020,
as aresult of 3M’s diligent social media and online monitoring for unlawful counterfeiting activity.

3M’s monitoring efforts resulted in the discovery of a Facebook post, with images bearing a

 
Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page4of8 PagelD 164

“www.moonlight-medical.com” watermark, in which Defendant publicized a “special offer” on
3M N95 1860 respirators. Attached hereto as Exhibit 8 is a true and correct copy of the Facebook
post as of September 19, 2020.

17. I then reviewed Defendant’s website where I noticed Defendant’s promotion and
offer for sale of purported 3M N95 1860 respirators. Based on certain indicators on the packaging,
I recognized that the purported 3M N95 1860 respirators in the photos on Defendant’s website
were counterfeit. Upon determining that Defendant’s website showcased apparent counterfeit 3M
N95 respirators, I engaged an investigator to make a sample purchase of 20 respirators from
Defendant. Upon examination of the samples purchased, I confirmed that the respirators being
offered for sale and sold by Defendant were in fact counterfeit. Attached hereto as Exhibit 9 is a
true and correct copy of Defendant’s website as of December 16, 2020.

18. Through further engagement of an investigator, I learned that Defendant
represented to the investigator that it has an inventory of at least 20,000 3M N95 1860 respirators,
which it offered for sale to the investigator at a bulk price of $6.50 per unit. I also learned that
Defendant represented to the investigator that it can obtain and will resell 3M 8210 respirators at
a price of $4.80 per unit, with an eight- to fifteen-day lead time.

19. On its website, Defendant described itself as a “distributor and manufacturer of
Personal Protective Equipment for medical workers, first responders, and the general public.”
Attached hereto as Exhibit 10 is a true and correct copy of Defendant’s About Us webpage as of
December 16, 2020.

20. Despite having only been incorporated months prior, Defendant represented itself
to be “one of the leading medical equipment supply providers in the greater Dallas-Ft. Worth area.”

Defendant also represented that it has sold PPE to medical professionals in the Fort Worth, Texas,

 
Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page5of8 PagelD 165

area and received positive customer testimonials. Attached hereto as Exhibit 11 is a true and
correct copy of Defendant’s Community Engagement webpage as of December 16, 2020.

21. Defendant’s website advertised the sale of 3M respirators, including the “3M N95
1860 Respirator Mask,” and Defendant represented that its supply of 3M N95 1860 respirators is
“FDA Cleared for use as surgical mask” and that such masks have “99% BFE (Bacterial Filtration
Efficiency) according to ASTM F2101.” Defendant advertised that the product is “100%
Authetic[sic] 3M 1860 Respirator Mask,” and offered to sell 20 units for $159.90, which
Defendant indicates is a mark down from $199.00. Buyers receive additional discounts if they
purchase greater quantities of the item. Attached hereto as Exhibit 12 is a true and correct copy
of Defendant’s webpage offering for sale purported 3M N95 1860 respirators as of December 16,
2020. Defendant’s website did not advertise any 3M 8210 respirators.

22. Defendant’s mark-up is four to six times greater than 3M’s listed prices, and the

purported list price of $199.00 for 20 units would likewise be vastly above the appropriate pricing:

 

 

 

 

 

 

Respirator 3M’s Per-Unit Price Defendant’s Per-Unit Price | Approximate
(20 units) Markup

1860 $1.27 $8.00 530%
Defendant’s Per-Unit Price | Approximate
(20,000 units) Markup

1860 $1.27 $6.50 419%

8210 $1.02-$1.31 $4.80 266-371%

 

 

 

 

 

 

23. I also viewed a YouTube video that Defendant published, in which Defendant
purports to describe the differences between authentic and counterfeit 3M N95 1860 respirators:
https://www.youtube.com/watch?v=epNKIwAxSdc&feature=youtu.be. The products in
Defendant’s video are both counterfeit based on certain indicators on the packaging. The

information provided by Defendant about how to identify counterfeits is also wrong and Defendant
Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page6of8 PagelD 166

is therefore cascading dangerous information to even more people.

24. Defendant is not, and has never been, an authorized distributor, vendor, or
representative of 3M’s products. Defendant also does not have, and has never had, an association
or affiliation with 3M. 3M does not—and will not—condone individuals or entities deceptively
trading off the fame and goodwill of the 3M name and marks for personal gain. This is particularly
true against those who seek to exploit the surge in demand for 3M-brand products during the
COVID-19 global pandemic, which already has claimed more than 300,000 lives in the United
States and more than a million lives worldwide.

25. | Defendant’s actions have caused irreparable harm to the 3M brand and have put the
public at risk by selling a counterfeit piece of PPE to unwitting consumers and professionals who
are fighting this deadly virus.

26. Accordingly, 3M commenced an action against Defendant on December 17, 2020,
asserting claims under federal and Texas law for trademark counterfeiting; trademark
infringement; unfair competition, including price gouging; false association; false endorsement;
false designation of origin; and false advertising.

27. As set forth in 3M’s Complaint, 3M can demonstrate that Defendant used a
counterfeit mark in connection with the sale, offering for sale, or distribution of goods or services
and is likely to succeed on the merits.

28. 3M has requested a seizure order from this Court. 3M anticipates notifying the
United States Attorney for the Northern District of Texas regarding its request, but has not
otherwise publicized the requested seizure.

29. 3M has been granted orders for seizure from District Courts in the United States for

other Defendants’ use of counterfeit 3M marks in connection with the sale, offering for sale, or
Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page 7of8 PagelD 167

distribution of goods or services. See, e.g., 3M Company v. Premium Contractor Solution, LLC,
3:20-CV-0043 (S.D. Ohio Oct. 30, 2020). As of the date of this Declaration, at least two other
courts have granted seizure orders in cases that remain under seal.

30. As set forth in 3M’s Motion for Ex Parte Seizure Order, Temporary Restraining
Order, and Preliminary Injunctive Relief, 3M can demonstrate that Defendant used a counterfeit
mark in connection with the sale, offering for sale, or distribution of goods or services.

31. It is my sincere belief based on my knowledge of the facts associated with
Defendant’s actions that immediate and irreparable injury will occur if such seizure is not ordered.

32. Upon information and belief, the matter to be seized will be located at the following
locations, which are addresses listed by the company in its filing with the Texas Secretary of State
(See Ex. 7):

Moonlight Medical Supplies & Equipment LLC

1002 North Central Expressway, Suite 495
Richardson, Texas 70580

5151 Headquarters Drive, Suite 260
Plano, Texas 75024-0022

33. 3M has, in the past, attempted to confront purveyors of counterfeit 3M goods with
cease and desist letters, instead of court actions. Repeatedly and consistently, such efforts have
been answered with claims that the seller was ignorant to the origins of the products and no longer
possesses any such product.

34. Further, in the context of the current COVID-19 pandemic, 3M respirators are in
extremely high demand, and any purveyors of this product, whether real or counterfeit, are able to
sell the product extremely quickly.

35. Accordingly, it is my sincere belief based on my knowledge of the facts associated

with Defendant’s actions that Defendant will sell, destroy, move, hide, or otherwise make the

 

 
Case 3:20-cv-03664-K Document6 Filed 12/17/20 Page8of8 PagelD 168

products inaccessible to the court, if 3M were to notify Defendant of the court proceedings.

36. | The harm to 3M of denying 3M’s request for seizure of the counterfeit products
outweighs the harm to the legitimate interests of Defendant. These are medical respirators that
need to be seized and secured, lest they are moved and sold to unsuspecting purchasers who then
wrongly rely on them for protection to prevent communication of dangerous and potentially deadly
viruses.

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND ACCURATE BASED UPON MY PERSONAL KNOWLEDGE.

Ww
EXECUTED this ig? day of December, 2020 in Daleora County, Minnesota.

{i's ——

Michael L. Gannon
